Citation Nr: 0511862	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-19 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  His death occurred in September 1960.  The 
appellant in this matter is the veteran's surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2003, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in order to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) and its 
implementing regulations.  Following the completion of the 
requested actions, the case was returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The veteran's cause of death was carcinosarcoma of the 
left lung. 

2.  Carcinoma of the lung was not manifested during service 
or within the one-year period following the veteran's 
discharge from service.  

3.  The veteran was not service connected for any disability 
during his lifetime.  

4.  The veteran was not exposed to mustard gas during 
service.

5.  A disability of service origin did not aid or lend 
assistance to the production of the veteran's death. 


CONCLUSIONS OF LAW

1.  Carcinosarcoma of the left lung was not incurred in or 
aggravated by service, and it may not be presumed to have 
been incurred therein or otherwise viewed as a residual of 
claimed mustard gas exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316, 3.326 
(2004).

2.  A disability of service origin did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
August 2003 for additional development by the RO, including 
that required for full compliance with the VCAA and for 
readjudication.  Prior to that, the Board by its April 1999 
remand had sought to obtain further procedural and 
evidentiary development concerning this case.  The record 
indicates that all of the actions sought by the Board have 
been completed in full as directed, and neither the 
appellant, nor her representative, contend otherwise.  As 
such, there is no basis for a further remand of this issue in 
order to satisfy the previously set forth directives for 
development.  See Stegall v. West, 11 Vet.App. 268, 270-71 
(1998).  

The VCAA became law in November 2000, subsequent to the 
initiation of the appellant's claim to reopen in January 
1996.  The VCAA significantly added to the statutory law 
concerning VA's duties when processing claims for VA benefits 
by redefining the obligations of VA with respect to its duty 
to assist a claimant, and including an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The applicable law and regulations have been the 
subject of holdings of various Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Initial notice of the VCAA was furnished to the 
appellant through the Board's letter of November 2002 to her, 
followed by the issuance of further notice in February 2004 
correspondence from the Appeals Management Center (AMC) to 
the appellant and issuance of a supplemental statement of the 
case in September 2004.  To that extent, the VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been fully satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, VA has expended 
much time and effort in ensuring that all pertinent records 
relating to the treatment received by the veteran during his 
lifetime have been obtained and made a part of the claims 
folder.  Notice is taken that, in response to the Board's 
November 2002 correspondence and the AMC's letter of February 
2004, the appellant responded in each instance that she had 
no additional evidence to submit.  In addition, VA has made 
every reasonable attempt to obtain available data with 
respect to the veteran's claimed inservice exposure to 
mustard gas.  In this regard, the appellant's representative 
has indicated that it is possible that some of the 
information about mustard gas exposure may be classified and 
therefore unavailable for review by VA.  While VA has 
personnel who are authorized and qualified to review 
classified material and documents there is no evidence 
supporting this allegation.  On the basis of the foregoing, 
the VA's duty-to-assist obligation has been fully met in this 
instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
claimant was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication of the 
appellant's claim to reopen preceded the enactment of the 
VCAA, full notice of the VCAA followed at a later point and 
the claim was then readjudicated, with notice to the 
appellant, as provided by Pelegrini.  Therefore, to decide 
the appeal would not be prejudicial error to the appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim

In this case, the appellant reports that during the veteran's 
lifetime he had told her that he had been exposed to mustard 
gas during his period of service in World War II.  
Allegations are also advanced, to include those set forth at 
an October 1997 hearing before the RO, to the effect that the 
inservice mustard gas exposure led to the onset of the lung 
cancer that was the cause of the veteran's death. 

Under the applicable criteria, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly, or 
together with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The death certificate shows that the veteran was born in 
October 1923, and died in September 1960.  He was 36 years 
old at the time of his death.  The death certificate informs 
that he died of carcinosarcoma of the left lung, with no 
other conditions listed as contributing to the cause of 
death.  The death certificate indicates that an autopsy was 
performed.  The death certificate was signed by a 
pathologist, which further indicates that the findings on 
autopsy were considered in determining the cause of death.  

Service connection was not established for any disability of 
the veteran during his lifetime.  

Service medical records of the veteran are entirely negative 
for any complaints or findings indicative of any form of 
carcinoma of the lung.  

Metastatic adenocarcinoma was first identified during an 
April 1960 VA hospitalization.  The veteran was again 
hospitalized in June 1960 where he remained until his death.  
Examiners noted that the cancer causative of death involved 
many parts of the body, including the both lungs, the ribs, 
and multiple vertebrae.  A primary site for the cancer was 
not definitively identified.  The cancer was found to be too 
advanced during his April 1960 hospitalization for any 
treatment but palliative measures.  The death certificate, 
which was apparently based on the autopsy findings, indicated 
that the primary site of the carcinoma was the left lung.  

Based on the above-noted evidence, it is not demonstrated 
that carcinoma of the lung(s) was present during service or 
within one-year period following the veteran's discharge from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be presumptively established for the 
development of certain claimed conditions when there was 
exposure to specified vesicant agents during active military 
service.  When there was full-body exposure to nitrogen or 
sulfur mustard gas during active service, the listed 
conditions include lung cancer, save for mesothelioma.  38 
C.F.R. § 3.316.  When there was full-body exposure to 
nitrogen, nitrogen mustard, sulfur mustard or Lewisite during 
active service, the listed presumptive conditions do not 
include any form of lung cancer.  Id.  

As the primary site of the veteran's terminal cancer was the 
left lung, the Board has determined that the veteran died of 
lung cancer.  Hence, if exposure to nitrogen or sulfur 
mustard gas during service is shown, presumptive service 
connection for lung cancer (except mesothelioma) may be 
established. 

In cases involving exposure to vesicant agents under 38 
C.F.R. § 3.316, the question of whether the requirements of 
this regulation are met, including whether or not the veteran 
was actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the appellant's testimony in 
light of all the evidence in the file.  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider.  See Pearlman v. West, 
11 Vet.App. 443 (1998).

The Board realizes that the nature of chemical warfare 
testing was secret and that development of evidence regarding 
exposure during testing is therefore often difficult.  
However, the VA Adjudication Procedure Manual, M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18(d) further provides instructions on the 
development of evidence of exposure to chemical weapons 
agents for Navy veterans.  This section indicates that 
exposure information related to Navy Department testing at 
facilities other than the Naval Research Laboratory should be 
developed through the National Personnel Records Center.  
This section also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point with the VA Central 
Office Rating Procedures Staff where the RO can check to see 
if the veteran's name is on any of the lists of Navy service 
persons who participated in those tests.

The Board remanded this case in April 1999 and instructed the 
RO to check with the VA Central Office Rating Procedures 
Staff, pursuant to M21-1, Part 3, Chapter 5, Subchapter II, § 
5.18 d, to determine whether the veteran's name was on the 
lists of Navy service persons who participated in mustard gas 
testing during the veteran's period of service.  The RO 
contacted that staff on May 27, 1999, and determined that the 
veteran's name was not on those lists.  Hence, the veteran 
has not been shown by such lists to have participated in 
mustard gas testing. 

There is no indication in any other evidence on file, other 
than through statements by the appellant, that the veteran 
was actually exposed to mustard gas or otherwise subject to 
mustard gas testing in service.  Service medical records are 
negative for any indication of a disorder of the lung, and 
the veteran's lungs were noted as normal on his separation 
examination in December 1945.  On the basis of the foregoing, 
the appellant's allegations as to the veteran's inservice 
exposure to mustard gas are not substantiated by any other 
evidence.  It is of note that the veteran himself never 
submitted any statement to VA during his lifetime asserting 
such exposure.

In this case, the appellant had no first-hand information 
regarding the veteran's alleged exposure to mustard gas 
testing in service, but rather only statements her husband 
made to her while he was alive.  The precise content of those 
statements and the context in which they were made are 
unavailable to the Board.  Only the residual hearsay, as 
presented by the appellant, is available for consideration.  
The Board notes that the veteran may have been subject to 
chemical exposure exercises, as was a common part of basic 
training, without exposure to mustard gas.  As is detailed in 
M21-1, mustard gas experimentation was only conducted with a 
small subset of active duty service persons.  Despite the 
appellant's testimony, the Board does not find there to be 
sufficient evidence, particularly in light of the veteran's 
absence from the lists of volunteers as confirmed by the 
Rating Procedures Staff of the VA's Compensation and Pension 
Service, that he was a participant in mustard gas exposure 
experiments, and hence that he was exposed to mustard gas 
during his period of active service.  Accordingly, the Board 
finds that the veteran was not exposed to mustard gas during 
active service.  Therefore, as the requirements of 38 C.F.R. 
§ 3.316 have not been satisfied, service connection for the 
cause of the veteran's death on a presumptive basis, as a 
residual of mustard gas exposure, is not warranted. 

As a preponderance of the evidence is against the appellant's 
claim, the Board is compelled to deny the instant appeal.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


